Per Curiam.
Defendants filed a notice of appeal to the Appellate Division of the Superior Court from two interlocutory orders of the Law Division, one denying a motion for summary judgment and the other requiring one of the defendants and certain witnesses to answer questions propounded to them on the taking of depositions.
The orders sought to be appealed from do not come within any of the classes enumerated in B. B. 2:2-3 (a) in which appeals may be taken as of right from interlocutory judgments. The defendants have not obtained leave to appeal as required by subsection (b) of that rule.
The appeal therefore is dismissed.
For dismissal — Chief Justice Yandebbilt, and Justices Hehee, Oliphant, Waoheneeld, Bubling, Jacobs and Beennan — 7.
Opposed — -None.